                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:20-CV-16-D


    FREEMAN HANKINS, SR.,                        )
                                                 )
                               Plaintiff,        )
                                                 )
                   v.                            )                      ORDER
                                                 )
    BRUNSWICK COUNTY, and                        )
    JON DAVID, DISTRICT ATTORNEY,                )
                                                 )
                               Defendants.       )


         On January 24, 2020, Freeman Hanldns, Sr. ("Hanldns" or ''plaintiff"), appearing pm~ filed

a motion to proceed in forma pauperis [D.E. 1]. On February 24, 2020, the court referred the matter

to Magistrate Judge Swank for a memorandum and recommendation regarding the Ranldns's motion
/


to proceed in forma pauperis and for a frivolity review [D.E. 8]. On March 11, 2020, Hanldns filed
                                             .
an amended motion to proceed in forma pauperis [D.E. 13]. On April 14, 2020, J-Tanldns moved for

a change of venue [D.E. 16]. On May 11, 2020, Hanldns moved to amend his complaint [D.E. 19].

On October 27, 2020, Magistrate Judge Swank issued a memorandum and recommendation

("M&R") and recommended that the court dismiss Hanldns's complaint as frivolous or for failure

to state a claim upon which relief can be granted [D.E. 26]. On October 30, 2020, defendants

responded to the M&R [D.E. 27]. On November 9 and 12, 2020, Hanldns objected to the M&R

[D.E. 28, 29]. On November 30, 2020, plaintiff moved for default judgment [D.E. 31].

         "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report Ol' specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 31 S (4th



             Case 7:20-cv-00016-D Document 34 Filed 12/16/20 Page 1 of 2
Cir. 2005) (alteration, emphasis, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). If a party makes only general objections, de novo review is not

required. See Wells v. Shriners Hosp., 109 F.3d 198, 200 (4th Cir. 1997). "In order to preserve for

appeal an issue in a magistrate judge's report, a party must object to the finding or recommendation

on that issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection." Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (quotation omitted); see

United States v. Midgette, 478 F.3d 616,622 (4th Cir. 2007).

        The court has reviewed the M&R, the record, and the objections. The court overrules as

baseless Hankins'i;; objections [D.E. 28, 29] and is satisfied that there is no clear error on the face

of the record. See Diamond, 416 F.3d at 315. Thus, the court adopts the conclusion in the M&R.

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 26], OVERRULES as baseless

the objections [D.E. 28, 29], and DENIES as meritless plaintiff's motions for a change of venue

[D.E. 16], to amend his complaint [D.E. 19], and for default judgment [D.E. 31]. The clerk shall

close the case.

       SO ORDERED. This ...1£_ day of December 2020.



                                                            isc.DEVERm
                                                            United States District Judge




                                                   2
            Case 7:20-cv-00016-D Document 34 Filed 12/16/20 Page 2 of 2
